Appeal from an order of the Onondaga County Court (William D. Walsh, J.), dated April 19, 2004. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the case is held, the decision is reserved, and the matter is remitted to Onondaga County Court for further proceedings in accordance with the following memorandum: Defendant appeals from an order determining that he is a level two risk pursuant to the Sex Offender Registration *1046Act (Correction Law § 168 et seq.). We agree with defendant that County Court failed to set forth the findings of fact and conclusions of law on which its determination was based (see § 168-n [3]). Absent those findings and conclusions, we are unable to review whether the court properly determined defendant’s risk level. We therefore hold the case, reserve decision and remit the matter to Onondaga County Court for compliance with the statute (see People v Hoppe, 1 AD3d 712, 713 [2003]). Present—Pigott, Jr., P.J., Hurlbutt, Martoche, Smith and Pine, JJ.